UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6832


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES ENNETT BEALON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:08-cr-00038-FL-1)


Submitted:   October 20, 2014               Decided:   October 24, 2014


Before AGEE and    DIAZ,    Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Ennett Bealon, Jr., Appellant Pro Se.   Jennifer E.
Wells, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles   Ennett    Bealon,     Jr.,   appeals      the    district

court’s      order    granting    counsel’s     motion     to     withdraw      from

representation        after    counsel’s     appointment     pursuant     to     the

district court’s standing order.              We have reviewed the record

and   find     no    reversible   error.      Accordingly,        we   affirm   the

district court’s order.           United States v. Bealon, No. 7:08-cr-

00038-FL-1 (E.D.N.C. May 21, 2014).               We further deny Bealon’s

motion    to    remand   the   case.   We     dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                       2